Citation Nr: 1515842	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 to include service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran has claimed and the RO adjudicated service connection for PTSD.  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board notes that the Veteran has been diagnosed with anxiety disorder with PTSD features.  As such, given the holding in Clemons, the Board has combined and recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

In May 2013, the Veteran, at the RO, testified at a videoconference hearing before the undersigned Veterans Law Judge, in Washington, D.C.  A transcript of this hearing was prepared and associated with the claims file.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted, was raised by the Veteran at the May 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.          § 3.159(c) (2014).

The Board recognizes that records are possibly absent from the Veteran's claims file.  The RO must secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran testified at the May 2013 Board hearing that he was currently receiving mental health treatment at the VA medical facilities in Beaumont and Houston, Texas.  The VA treatment records within the claims file and Virtual VA are dated from March 2010 to February 2012.  As such, all VA treatment records prior to March 2010 and since February 2012 should be obtained and associated with the claims file.  He also testified that he participated in support groups while in the National Guard.  Any records thereof, if available, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records dated prior to March 2010 and since February 2012.

The AOJ should also contact the Veteran and request that he identify any support groups he attended in connection with his National Guard service and obtain the records thereof.

2. After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

